PETERSON, J.
The trial court transferred venue of this proceeding from Orange County, where the suit was filed and the plaintiffs attorney has his office, to Brevard County where the automobile accident giving rise to this litigation occurred. The plaintiffs and defendants resided in Brevard County at the time of the accident, but the plaintiffs subsequently moved to Lake County.
*469An action may be transferred to anywhere it could have originally been brought for the convenience of the parties, convenience of the witnesses, or in the interest of justice. See Fla. Stat. § 47.122 (2000). The standard of review upon appeal is abuse of discretion and the trial court’s decision will not be disturbed if abuse cannot be demonstrated. We find no abuse in this case considering that the accident took place in Brevard County, both parties resided in Brevard County at the time of the accident, the plaintiffs primary treating physician is in Brevard County, the defendant’s witnesses reside in Brevard County, and the defendant has an office in Brevard County. Although other facts may point to Orange County as an alternate convenient forum, the ultimate decision was that of the trial court and we find no abuse of discretion.
AFFIRMED.
SAWAYA and PALMER, JJ., concur.